DETAILED ACTION
Allowable Subject Matter
Claims 1-8 and 12-19 renumbered as claims 1-16 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, in light of the applicant’s remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method comprising: receiving, by a first service atom, an incoming packet by using a first service path, wherein the incoming packet comprises a first service path identifier and a first service packet, the first service path identifier indicates the first service path; performing, by the first service atom, service processing to obtain a processing result, the service processing being performed according to the first service packet; in response to the processing result being a first processing result, generating, by the first service atom, a first outgoing packet based on the incoming packet, and sending the first outgoing packet on a second service path, wherein the first outgoing packet comprises a second service path identifier, the second service path identifier indicates the second service path; and in response to the processing result being a second processing result, generating, by the first service atom, a second outgoing packet based on the incoming packet, and sending the second outgoing packet on the first service path, wherein the second outgoing packet comprises the first service path identifier”. 



Regarding Claim 12, in light of the applicant’s remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A first service atom comprising: a processor; and a non-transitory memory storing a program to be executed by the processor, the program including instructions for: receiving an incoming packet by using a first service path, wherein the incoming packet comprises a first service path identifier and a first service packet, the first service path identifier indicates the first service path; performing service processing to obtain a processing result, the service processing being performed according to information in the first service packet; in response to the processing result being a first processing result, generating a first outgoing packet based on the incoming packet, and sending the first outgoing packet on a HW 83624776US11Page 4 of 12second service path, wherein the first outgoing packet comprises a second service path identifier, the second service path identifier indicates the second service path; and in response to the processing result being a second processing result, generating a second outgoing packet based on the incoming packet, and sending the second outgoing packet on the first service path, wherein the second outgoing packet comprises the first service path identifier”. 

3.	The dependent claims 2-8 and 13-19 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461